internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-103060-99 date date re company a b c d e f g h i j k l m plr-103060-99 n o dear this is in reply to a letter dated january requesting rulings as to the federal_income_tax consequences of certain proposed transactions additional information was submitted by letter on date the information submitted for consideration is substantially as set forth below rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of this request_for_ruling verification of the factual information representations and other data may be required as part of the audit process company is a corporation engaged in an ongoing business the outstanding_stock of company consists solely of d shares of voting common_stock of which e shares are owned by a f are owned by b f are owned by c and g are owned by others a b and c are unrelated to one another within the meaning of sec_318 several integrated transactions are proposed the business_purpose for the integrated transactions is to provide key employees with incentive to increase the future value and profitability of company common growth stock would be issued to essential management employees while the value in the stock held by inactive shareholders would be reduced thus greater incentive would be provided to key employees to contribute to the growth of the company pursuant to the integrated_plan the following three steps will be taken the redemption of some of the company common_stock the only company stock at the time from a b and c in exchange for their respective cash_value life_insurance policies currently owned by company and possibly cash as well a recapitalization of company converting the remaining shares of company common_stock into either a voting common_stock and non-voting non-convertible preferred_stock or b solely nonvoting non-convertible preferred_stock on a shareholder optional non-pro rata basis and the issuance of voting common_stock to key employees some of whom could be new shareholders more specifically the three steps will proceed as follows in the first step of the integrated transactions company proposes to redeem some shares of common_stock from a b and c in the event that the value of the life_insurance is insufficient to support a substantially_disproportionate_redemption company would use cash to redeem the additional shares necessary for a substantially_disproportionate_redemption plr-103060-99 in the second step of the integrated transactions company will effect a recapitalization by giving the shareholders the option to exchange each share of their unredeemed common_stock for either a package of share of new common plus no more than h of a share of new preferred_stock or no new common_stock but instead i of a share of new preferred_stock the preferred_stock will have a value close to the total value of company remaining after the redemption of common_stock from a b and c it is estimated that the new voting common would have little if any current value each share of existing common_stock would be equivalent to h of a share of preferred_stock as noted above shareholders electing to receive solely preferred_stock for each share of their old common will receive i of a share of new preferred_stock in exchange for each share of old common_stock this reflects a j bonus as an inducement to take all preferred_stock shareholders electing to receive common_stock and preferred_stock will receive one share of new common for each share of old common plus some new preferred which would be no more than h of a share of preferred for each share of old common but could be less because the total number of preferred shares will be fixed at k shares shareholders electing to receive all preferred_stock for their old common will receive their new preferred ahead of shareholders taking a mix of new common and new preferred so that the later shareholders will share on a pro_rata basis the remaining new preferred shares in the third and final step of the integrated transactions company plans to issue shares of common_stock to key employees so that these shareholders have at least o of the outstanding common_stock of company after the integrated transactions stock ownership of the company before the integrated transactions shareholders shares a b c others key employees total shares e f f g d l m m n in connection with the proposed transaction the following representations have been made a there are no outstanding options or warrants to purchase company stock nor are plr-103060-99 there any outstanding debentures or other obligations that are convertible into company stock or would be considered company stock b the shareholders and creditors if any of company are unrelated pursuant to sec_318 of the code c no notes or other obligations of company will be distributed to a redeemed shareholder d no shareholder of company has been or will be obligated to purchase any of the stock to be redeemed e the redemption described in this ruling_request is an isolated transaction and is not related to any past or future transaction f there have been no redemptions issuances or exchanges by company of its stock in the past years with the exception of a redemption made upon the death of a shareholder g with exception of the contemplated transactions company has no plan or intention to issue redeem or exchange additional shares of its stock the proposed integrated transactions are isolated transactions and not part of any plan to increase periodically the proportionate interest of any shareholder in the assets or earnings_and_profits of the company as such terms are used in sec_1_305-7 of the regulations h none of the stock to be redeemed is sec_306 stock within the meaning of sec_306 of the code i there are no declared but unpaid dividends or funds set apart for dividends on any of the stock to be redeemed j the new shareholders are not related in any way to the redeemed shareholders under sec_318 of the code k at the time of the step exchange the fair_market_value of the consideration to be received by the redeemed shareholders will be approximately equal to the fair_market_value of company’s stock to be exchanged therefor l the price to be paid for company’s stock to be redeemed will not result in a loss with respect to those shares of stock m the redemption of company’s stock i is not a disposition of personal_property on the installment_plan by a person who regularly sells or otherwise disposes of personal_property on the installment_plan and ii is not a disposition of personal_property of a plr-103060-99 kind required to be included in the inventory of any redeemed shareholder at the close of the taxable_year any note or other obligation to be issued to a redeemed shareholder will not be issued in any form designed to render it readily_tradable on an established_securities_market n the percentage of outstanding company common_stock voting and nonvoting owned by a immediately after the integrated transactions will be less than of the percentage of outstanding company common_stock voting and nonvoting l owned by a immediately before the integrated transactions o the percentage of outstanding company common_stock voting and nonvoting owned by b immediately after the integrated transactions will be less than of the percentage of outstanding company common_stock voting and nonvoting m owned by b immediately before the integrated transactions p the percentage of outstanding company common_stock voting and nonvoting owned by c immediately after the integrated transactions will be less than of the percentage of company common_stock voting and nonvoting m owned by c immediately before the integrated transactions q the proposed recapitalization is a reorganization described in sec_368 based solely on the information submitted and the representations set forth above it is held as follows the integrated transactions result in a substantially_disproportionate_redemption of stock from a b and c under sec_302 of the code see revrul_75_447 1975_2_cb_113 the redemption will be treated as a distribution in full payment in exchange for the stock redeemed as provided in sec_302 as provided in sec_1001 gain will be realized and recognized by a b and c measured by the difference between the redemption price and the adjusted_basis of the shares of company stock surrendered as determined under sec_1011 provided sec_341 relating to collapsible_corporations is not applicable and the stock is a capital_asset in the hands of a b and c the gain will constitute capital_gain subject_to the provisions and limitations of subchapter_p of chapter of the code as provided in sec_1001 of the code any gain realized and recognized by company as a result of sec_311 of the code will be measured by the difference between the fair_market_value and the adjusted_basis of the insurance policies surrendered in the hands of company as determined under sec_1011 of the code the gain if any recognized by company will be capital_gain subject_to the plr-103060-99 provisions and limitations of subchapter_p of chapter of the code the proposed exchange by a b c and others of each share of company common_stock for company common and preferred or i of a share of company preferred_stock will not be treated as a distribution_of_property to which sec_301 applies by reason of the application of sec_305 and c of the code but will be a distribution to which sec_305 a applies see sec_1_305-7 and sec_1 e example see also revrul_86_25 1986_1_cb_202 the preferred_stock received by a b and c in the integrated transactions will not be sec_306 stock within the meaning of sec_306 of the code see sec_1_306-3 and d see also revrul_81_186 1981_1_cb_85 the above rulings are effective to the extent the amount distributed to a b and c represents the fair_market_value of the shares of stock of company exchanged no opinion is expressed as to the tax effect of the amount if any the distribution by company exceeds or is less than the fair_market_value of the stock exchanged a determination of fair_market_value of the stock is reserved until the federal_income_tax returns of the taxpayers concerned have been filed for the tax_year the transactions are consummated no opinion is expressed about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular we express no opinion regarding whether the recapitalization will qualify as a reorganization under sec_368 of the code this ruling is directed only to the taxpayers who requested it sec_6110 k of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the tax_year in which the transactions covered by this ruling letter are consummated sincerely by alfred c bishop chief branch
